                       UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF NORTH CAROLINA

                           CASE NO. 1:19-CV-593-LCB-JLW


 ZION WILLIAMSON,

                             Plaintiff,

               v.                                           PLAINTIFF’S
                                                       MOTION FOR SCHEDULING
                                                            CONFERENCE
 PRIME SPORTS MARKETING, LLC, and
 GINA FORD,

                             Defendants.



       Now comes the Plaintiff, by and through undersigned counsel, and hereby submits

this request for a Scheduling Conference, pursuant to Fed. R. Civ. P. 16 and 26 and Local

Rules 16.1 and 26.1 of the Local Rules for the Middle District of North Carolina, to

schedule discovery in this case. The accompanying Memorandum provides additional

support for this Motion.

       Pursuant to Local Rule 37.1, the undersigned certifies that counsel for Plaintiff,

Jeffrey Klein, sent to counsel for Defendants a proposed joint motion to request a

Scheduling Conference and, thereafter, consulted with counsel for Defendants, Willie

Gary, Larry Strauss, Stephen Drummond, JoAnn Squillace, and Alvin Pittman, by

telephone on February 28, 2020. Counsel for Plaintiff attempted to secure Defendants’

consent to filing a motion to (i) discuss with the Court the scheduling of discovery of this

case and (ii) coordinate discovery in this action with related litigation that Defendants




      Case 1:19-cv-00593-LCB-JLW Document 26 Filed 03/03/20 Page 1 of 2
subsequently filed against Plaintiff in Florida. Counsel for Defendants did not consent to

filing the motion.

       WHEREFORE, Plaintiff requests that the Court enter an Order:

       (1)    Scheduling a conference on or after March 9, 2020 to schedule discovery in

this case.

       (2)    Awarding Plaintiff such other and further relief as may be just and proper.

        This 3rd day of March 2020.

                                              /s/ John R. Wester
                                              John R. Wester
                                              N.C. Bar No. 4660
                                              jwester@robinsonbradshaw.com
                                              Robert E. Harrington
                                              N.C. Bar No. 26967
                                              rharrington@robinsonbradshaw.com
                                              Fitz E. Barringer
                                              N.C. Bar No. 42679
                                              fbarringer@robinsonbradshaw.com
                                              ROBINSON, BRADSHAW & HINSON, P.A.
                                              101 N. Tryon St., Ste. 1900
                                              Charlotte, North Carolina 28246
                                              Telephone: 704.377.2536
                                              Facsimile: 704.378.4000

                                              Jeffrey S. Klein*
                                              Jeffrey.Klein@weil.com
                                              WEIL, GOTSHAL & MANGES LLP
                                              767 Fifth Avenue
                                              New York, NY 10153
                                              Telephone: 212.310.8790
                                              Facsimile: 212.310.8007

                                              *Local Rule 83.1(d) Special Appearance

                                              Attorneys for Plaintiff




      Case 1:19-cv-00593-LCB-JLW Document 26 Filed 03/03/20 Page 2 of 2
